DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 19: Line 4, it’s unclear if the limitation “one respective aperture of the mount component” is referencing one of the previously recited plurality of apertures of the mount component.  For the purpose of examination, the limitation is considered to be directed to --one respective aperture of the plurality of apertures of the mount component--.
With regard to claim 20: Line 2, the limitation “the mount component” lacks sufficient antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haddock (US 6,536,729 B1).
With regard to claim 1:  Haddock discloses a mount assembly (104) (figs. 1-2), comprising: 
a base  (104) with a top surface, a bottom surface, a vertical structure (152) extending upwards, said vertical structure (152) extending away from the top surface, and a plurality of apertures (140, holes) extending between the top surface and the bottom surface (fig. 1); and a compressible seal (136, sealant) with a plurality of openings (occupied by fasteners) configured to form a plurality of sealant receiving cavities when placed against a cavity-forming surface (A) (figs. 1-2; col. 5, lines 40-54).  

    PNG
    media_image1.png
    727
    560
    media_image1.png
    Greyscale

Fig. 1: Haddock (US 6,536,729 B1)
With regard to claim 2: Haddock discloses the base (104) includes a downwardly extending wall (128 and 132) forming a perimeter within which the compressible seal (136) is placed when placed against the cavity-forming surface (124) (figs. 1-2).  
With regard to claim 3: Haddock discloses that the cavity-forming surface (A) is the bottom surface of the base (104) (fig. 1).
With regard to claim 4: Haddock discloses a sealant backer (A) with a bottom surface, where 
the cavity-forming surface (A) is the bottom surface of the sealant backer (A) (fig. 1).  
With regard to claim 5: Haddock discloses a plurality of fasteners, where each one of the plurality of fasteners extends through one respective aperture of the plurality of apertures (140) and configured to receive a tightening force upon the mount assembly being secure to an installation surface (col. 5, lines 40-54).  
With regard to claim 11: Haddock discloses a method for securing a mount assembly (140) to a surface (figs. 1-2), comprising:
positioning the mount assembly (140) on the surface (figs. 1-2), and 
applying a tightening force to a plurality of fasteners positioned within a plurality of apertures (figs. 1-2; col. 5, lines 40-54), where
the mount assembly (104) includes a base (108) with a top surface, a bottom surface, a vertical structure (152) extending away from the top surface, and the plurality of apertures (140, holes) extending between the top surface and bottom surface (figs. 1-2); and 
a compressible seal (136) includes a plurality of openings (occupied by fasteners) configured to form a plurality of sealant-receiving cavities when placed against a cavity-forming surface (figs. 1-2; col. 5, lines 40-54).  
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svec (US 9,912,284 B2).
With regard to claim 16: Svec discloses a mount assembly (14) (figs. 1-4), comprising: 
a base (21, outer shell) with a top surface, a bottom surface, and a plurality of apertures (47, 48, 49 and 51) extending between the top surface and bottom surface (figs. 1-6); and 
a plurality of fasteners (71-72 and 77). 
Svec discloses each one of the plurality of fasteners (71-72 and 77) being positioned within one respective aperture of the plurality of apertures (47, 48, 49 and 51)  (figs. 1 and 4-6)
The limitation of each one of the plurality of fasteners being positioned within one respective aperture of the plurality of apertures of the base prior to the mount assembly entering a marketplace comprised of buyers of the mount assembly is considered a product by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
With regard to claim 17: Svec discloses each one of the plurality of fasteners (71-72 and 77) being positioned within one respective aperture of the plurality of apertures (47, 48, 49 and 51)  (figs. 1 and 4-6).
In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.  
With regard to claim 18: Svec discloses that each one of the plurality of fasteners (71-72 and 77) is threaded and is positioned within one respective aperture of the plurality of apertures (47, 48, 49 and 51)  of the base by either engaging a sealant backer (44 or 46, plunger)
With regard to claim 19: Svec discloses a mount component (44 or 46) with a plurality of apertures (figs. 2-4), wherein 
each one of the plurality of fasteners (71-72 and 77)  is positioned within one respective aperture of the plurality of apertures (47, 48, 49 and 51) of the base by engaging one of the apertures of the mount component (44 or 46) (figs. 2-4).  
With regard to claim 20: Svec discloses a plurality of cavities is formed when a compressible seal (54, sealant) with a plurality of openings (occupied by fasteners)  is a mount component (fig. 4).
Allowable Subject Matter
Claims 6-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 12-15: The combination of all the steps of the claimed method of securing a mounting assembly to a surface including all the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to seals and/or mounts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633